                         1:20-cv-01031-MMM-JEH # 30            Page 1 of 5
                                                                                                     E-FILED
                                                                   Wednesday, 31 March, 2021 04:07:52 PM
                                                                            Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION


Abd-el-Illah Serir,                              )
                                                 )
                        Plaintiff,               )
                                                 )
       vs.                                       )           Case No. 20 cv 1031
                                                 )
Illinois Central College,                        )
                                                 )
                        Defendant.               )



                 MOTION FOR HEARING CONCERNING DISCOVERY DISPUTE

     Plaintiffs Abd-el-Illah Serir (“Serir”), Pro Se Litigant, moves pursuant to Fed. R. Civ. P.

33(b)(2) rule and Fed. R. Civ. P. 34 for an order compelling Defendant Illinois Central College

(“ICC” or “Defendant”) to produce all outstanding documents and answer certain interrogatories

with specificity and truthfulness:


With a good faith and I pray that the court move the defendant to compel and provide the plaintiff

with true statement and documents.


Plaintiff’s Abd-el-Illah serir abide by the Honorable Judge Order and Opinion “1:20-cv-01031-

MMM-JEH # 28 Page 2 of 3” and served a second set of Interrogatories and a Second Request for

the Production of Documents on ICC (EXHIBIT A.) However, ICC by its attorney Miss. Swise

did not provide the necessary information and documents as was anticipated (EXHIBIT B.)
                       1:20-cv-01031-MMM-JEH # 30              Page 2 of 5




The defendant by its attorney Miss. Swise failed to provide the plaintiff with the missing

documents and information and instead provided conflicting information and documents. I am

going to prove all what was stated in the Defendant Responses were deceptive and not complete

and request the court to move ICC by its attorney to compel.


Specifically, this matter is in regard to the Defendant response to plaintiff’s 2nd Request for

Production of Documents or thing. (EXHIBIT B)


   1. The First Request asked the Defendant to “Provide all the communications for the four

       years of employment 2014-2017 including reports, write-ups, letter, emails relating to

       plaintiff and or plaintiff's employment and all communications sent by or to plaintiff

       via the college correspondence or emails including office memorandums.”

       “Defendant objects that this Request is duplicative of Plaintiff’s First Request for

       production of Document NO 7.

        The statement asks clearly the Defendant to produce all the communications sent by or

       Plaintiff’s for the four years of employment (2014-2017) and not only Plaintiff’s emails.

       Indeed, the Request appeared duplicative even though Plaintiff’s narrowed it to only 4

       years. Still, the Defendant by its attorney failed to answer the question fully and to the

       satisfaction of the plaintiff and contented by sending only the plaintiff’s email PST files

       which in fact did not answer truthfully and accurately the plaintiff’s Request.



   2. “The second Request asked the Defendant to produce all the communications for the last

       5 years, including letters, emails, monthly schedule timelines of event meetings Between

       Dean Julie Howar and Dr. Emmanuel Awuah, including all the communication with the
                      1:20-cv-01031-MMM-JEH # 30           Page 3 of 5




     HR employee and staff.” This is all in regards to plaintiff’s employment discrimination and

     performance.

     The Plaintiff’s is asking purely and simply to provide any communication related to

     employment discrimination where the name of the plaintiff’s is mentioned in their

     correspondence between Dean Julie Howar and Dr. Emmanuel Awuah Vice president of

     education and any communications between Dean Julie Howar and HR employee or

     officers.

      The Request did not ask to provide the plaintiff’s Personnel employment

      documents as the Defendant tried to change the plaintiff Request instead to provide

      any communication between Dean Julie Howar and Dr. Emmanuel Awuah and HR

      related to plaintiff’s employment discrimination.

3.   The defendant argued in its Response Nos 3 to Plaintiff’s in the 2nd Request for

     Production of Documents and Things (See EXIBIT B) that the Request is duplicative

     to Nos 4 and 13 and objected to it without a valid reason (SEE EXHIBIT C). Here

     clearly the Plaintiff’s asked to provide all the names of all the professors “HIRED” to

     replace the plaintiffs from 2015 to 2017. In its Response Document 1824 (Exhibit D)

     displayed the “Summary of the Teaching Workload” and not the professors who

     replaced the Plaintiff’s position. In the same regards Nos 13 asks precisely to Provide

     all the documents including any applications interview notes, resumes and

     personnel files of any person or persons “HIRED” by Defendant after Plaintiff’s

     termination who assumed Plaintiff’s job duties after plaintiff’s termination. The

     “List of HIRES between 2014 and 2020” (Exhibit E) displayed conflicting

     information’s:
                   1:20-cv-01031-MMM-JEH # 30             Page 4 of 5




       •    Plaintiff’s last worked 2017 and not 2019

       •    Where’s Dana Fellows who was hired in 2017 in the list (Exhibit G)

       •    Technically, Robert Deadman was not selected in December 2017 interview

            how come was HIRED in 1/1/2018? (SEE EXHIBIT G)

4. The Defendant argued again in its response that Nos 4 Request is duplicative to

   Plaintiff’s first Request for Production of Documents and Things Nos 2 & 3

   (EXHIBIT C). After carefully looking at the Defendant “RTP” # 2 (ICC 88 – ICC 203)

   Redacted .pdf and “RTP” # 3 (ICC 204 – ICC 731) redacted .pdf; The Defendant

   provided all the job applications with only the faculty notes for May 25th 2017 Job

   interview. The other documents for December 22nd 2014 and December 1st 2017

   interviews were NOT included.

5. Looking carefully at the Defendant Second (2nd) Supplemental Response to

   Plaintiff’s Request for Production of Documents or things (EXHIBIT: H) concerning

   Request to provide access to Plaintiff’s outlook Email account; Plaintiff’s was unable

   to follow the course of the Defendant Responses. As a matter of fact, the Defendant

   provided the plaintiffs with an electronic backup outlook Email in a PST format that

   does not satisfy the Request simply because the backup is a selective process and

   plaintiffs in contrast wanted to inspect the actual outlook email account (EXHIBIT: I

   Nos 7)

6. Request for Document Nos 6 is very important and relevant to the plaintiff’s

   discrimination investigation and part of the Higher Learning commission orders that

   the Plaintiff’s is seeking to establish reciprocity.
                        1:20-cv-01031-MMM-JEH # 30             Page 5 of 5




       https://www.pjstar.com/news/20171208/some-icc-part-time-instructors-no-

       longer-eligible-to-teach




   •   The parties have conferred as required by Fed. R. Civ. P. 37, but have been unable
       to resolve the dispute to plaintiff’s satisfaction. Certification of compliance with Fed. R.
       Civ. P. 37(a)(1) is attached hereto as Addendum A.


                                             Addendum A
                         Certification Pursuant to Fed. R. Civ. P. 37(a)(1)
I, Abd-el-Illah Serir, Pro Se Litigant, certify that, after consultation with Defendant and after
good-faith attempts to resolve a dispute related to written discoveries in this case, the parties
were unable to reach an accord.
I first contacted Defendant by its attorney Miss Swise via email on February 15th, regarding the
dispute. The parties held a telephone conference to discuss the dispute on February 18th.
Following the telephone conference, defendant submitted an amended response
on March 15th 2021. On March 18th I requested another conference call, despite the conference
and amendment, the dispute has not been resolved to the satisfaction of the plaintiff.

       Mr. Abd-el-Illah Serir
       Pro Se Litigant
